DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 9/7/2021 (hereinafter “amendment”) has been accepted and entered. Accordingly, claims 1 and 6-7 are amended and claims 4-5 are canceled.  

Information Disclosure Statement
The NPL cited in information disclosure statement filed 9/24/19. “international search report and written opinion” fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the written opinion has not been provided with a translation.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Allowable Subject Matter
Claims 1-3 and 6-10 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “a travel support device which supports travel of a vehicle, comprising: 
a memory that stores:
section information constituting a part of information on a lane including information on a position along a traveling direction of a lane constituting a road and information indicating a connection of lanes,
the section information including information on the position along the traveling direction of a predetermined section which is a part of the lane and information indicating a connection with a section adjacent to the predetermined section, 
sign information including information indicating a regulation indicated by a sign, the regulation of the sign being applicable to only a vehicle travelling on a forked lane forked from a main lane, and not applicable to a vehicle travelling on the main lane, and 
related information associating the section information with the sign information, 
the related information indicating (1) whether the sign can be used to specify a position of a vehicle traveling at a predetermined point and (2) whether the regulation indicated by the sign correspond to a regulation on the vehicle traveling at the predetermined point; and 
, in response to the vehicle traveling on the main lane, identify, from the memory, the related information corresponding to the main lane, 2Application No. 16/579,868 Reply to Office Action of June 9, 2021
determine, based on the related information corresponding to the main lane, that the sign can be used to specify a current location of the vehicle traveling on the main lane, and that the regulation indicated by the sign does not correspond to the regulation on the vehicle traveling on the main lane, based on the related information corresponding to the main lane, 
specify the current location of the vehicle using the sign information, the current location being a location of the vehicle in a moving direction of the vehicle, and 
based on the related information corresponding to the main lane, guide the vehicle without using the regulation indicated by the sign” as recited in claim 1. Claims 2-3 and 6-10 are allowed on the basis of their dependency. 
With respect to claim 1, the best prior art, Yang, teaches a vehicle with a memory that stores section information constituting a part of information on a lane including information on a position along a traveling direction of a lane constituting a road and information indicating a connection of lanes (¶ 6 “A vehicle computing system generates a high definition (HD) map to allow an autonomous vehicle to safely navigate the road . . . map, the system provides a road network graph to help the autonomous vehicle do localization, routing, and planning. The system builds a large connected network of lane elements (lane element graph) to allow navigation of vehicles through a mapped area such that the vehicle can plan a legal path between a source and a destination. . . each lane element has knowledge of (or stores information about) its successor elements, predecessor elements, and left/right neighbor elements . . . a semantic change in the lane (e.g., a change in speed limit). Each lane element may be associated with the traffic restrictions that apply to it, such as speed limit, speed bumps, traffic signs/ signals, etc. The lane element graph created is used in an HD map for use in driving by one or more autonomous vehicles”). 
However Yang operates in a fundamentally different manner than the above cited limitations of claim 1, wherein Yang fails to teach, disclose or suggest that the travel support device that guides the vehicle traveling on a road stores sign information including each of 1) information indicating a regulation indicated by a sign, the regulation of the sign being applicable to only a vehicle travelling on a forked lane that the sign can be used to specify a current location of the vehicle traveling on the main lane, and that the regulation indicated by the sign does not correspond to the regulation on the vehicle traveling on the main lane, based on the related information corresponding to the main lane, wherein the same processor, based on the related information corresponding to the main lane, guide the vehicle without using the regulation indicated by the sign. 
In addition, there was no other prior art reference that taught, disclosed or suggested this feature, nor is there any reason to modify or combine prior art references in the manner recited in claim 1 absent the applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667